Citation Nr: 1223724	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-13 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to service connection for a disability manifested by left chest wall pain / costochondritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 2002 to September 2006 (and had in excess of 3 years and 10 months of prior inactive service).   This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Denver, Colorado RO.

The Veteran filed this claim as one for service connection for costochondritis (Tietze's Syndrome), and the RO has adjudicated the issue addressing that specific diagnosis.  As is discussed in more detail below, the correct specific diagnosis for the Veteran's disability manifested by left chest wall pain does not appear to be entirely settled.  The issue has been characterized to reflect the benefit sought (however diagnosed


FINDING OF FACT

It is reasonably shown that a chronic disability manifested by left chest wall pain (diagnosed including as costochondritis) had its onset during the Veteran's active military service and has persisted.


CONCLUSION OF LAW

Service connection for a disability manifested by left chest wall pain / costochondritis is warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 U.S.C.A. §§  3.102, 3.303, 3.304 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that she developed symptomatic left chest wall pain diagnosed as costochondritis during service, and that it has persisted with a chronic pattern of episodic symptomatology since service.

The Veteran's service treatment records (STRs) document that she experienced chest symptoms at various times during service, including in March 2002 and May 2006.  A March 2002 STR shows the Veteran complained of pain in the lower left quadrant of the chest, characterized as anterior chest wall pain.  The Veteran had an upper respiratory infection three weeks prior, but the coughing had decreased and the Veteran was without a fever and had passed pulmonary function testing the prior week.  The medical assessment at that time was "chest wall pain."

STRs from May 2006 show that the Veteran had chest congestion associated with acute bronchitis, but symptoms of chest wall pain with deep breaths developed over several weeks and persisted late in the month when the Veteran otherwise had no systemic symptoms or chest/respiratory symptoms.  A late May 2006 STR shows that the Veteran was medically assessed to have "COSTOCHONDRITIS (TIETZE'S SYNDROME)."  A June 2006 STR confirms that the costochondritis assessment had been added to the Veteran's tracked problems list.

The Veteran filed this claim of service connection for left chest wall pain / costochondritis immediately upon the completion of her active duty military service in September 2006.  A November 2006 VA examination report notes that she had intermittent pain once or twice per week for a few minutes, relieved by deep breath.  She reported that at the very worst, it happens about six time per day.  However, the problem was not bothering the Veteran at the time of the VA examination (which encompassed a number of other disabilities) , and the examiner's opportunity to observe the chest pain problem was limited.  The examiner noted that the area the Veteran pointed to was along the seventh, eighth, ninth, and tenth ribs on the left, near the anterior axillary line beneath the left breast.  The area was completely normal to palpation and inspection.  The diagnosis was "[c]ostochondritis on the left, chest wall pain.  This problem is inactive at this time."

The Veteran was afforded another VA examination in connection with this appeal in January 2009.  The examination report notes that the Veteran reported her history of chest pain (with information consistent with the contemporaneously documented medical history), and reported that she was getting two to five episodes per day of chest pain slightly to the left of the midline.  The examiner found "[c]hest pain of uncertain etiology."  The examiner stated that the examination findings were "not consistent with costochondritis."  Significantly, however, the examiner found that "the current complaints and diagnosis clearly relate to the same condition which the patient developed in service, and which was diagnosed as costochondritis."

Thus, the evidence shows that the Veteran has made consistent complaints of left sided chest pain over many years, including during service.  These symptoms were associated with a diagnosis of costochondritis by medical professionals during service.  There was no significant passage of time between the conclusion of the Veteran's service and the claim of service connection for the disability.  One VA examiner found that the Veteran had inactive costochondritis following service, and the other VA examiner opined that the Veteran's chest symptoms previously diagnosed as costochondritis represent the same disability that was shown during service (although the correct specific diagnosis was undetermined).

On longitudinal review of the aforementioned evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that she has had a chronic disability manifested by left chest pain, diagnosed by some medical professionals as costochondritis (Tietze's Syndrome), ever since service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 495-96.  Her statements regarding symptoms over the years have been consistent and are considered forthright and credible; they are supported by the record.  The Board finds no reason to reject her accounts, and there is no evidence in the record to the contrary.  The Board notes that the Veteran is competent to testify as to the symptoms she experiences.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).

While the November 2006 VA examination did not find objective evidence of disability, the examiner's discussion does not suggest doubt of the Veteran's account of symptoms, and the examiner concluded that the Veteran had costochondritis that was merely then inactive.  The January 2009 VA examination report expressed uncertainty as to the correct diagnosis of the pathology responsible for the Veteran's left chest pain, but also did not suggest any doubt regarding the Veteran's report of symptoms; significantly, the January 2009 VA examination report contains the author's clear positive nexus opinion that the disability manifesting in left chest wall pain was linked to the similar symptoms in service.

Accordingly, the Board concludes that the evidence reasonably supports the Veteran's claim, and that service connection for left chest wall pain /costochondritis is warranted.



ORDER

Service connection for left chest wall pain /costochondritis is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


